UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7038



JAMES KEVIN BLACK,

                                              Plaintiff - Appellant,

          versus


S. DAWKINS; F. STAMPER; NORTH CAROLINA
DEPARTMENT OF CORRECTION, Division of Prisons,
Lanesboro Correctional Institution, Medical
Department,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-00194-MU)


Submitted: August 24, 2006                 Decided: September 1, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Kevin Black, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Kevin Black appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.              Black v.

Dawkins, No. 3:06-cv-00194-MU (W.D.N.C. filed May 2, 2006 & entered

May 3, 2006).    We deny Black’s motion for production of documents.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -